182 S.W.3d 717 (2006)
Micah D. GRIFFIN, Petitioner/Appellant,
v.
Lance A. HUGHEY, Defendant/Respondent.
No. ED 85642.
Missouri Court of Appeals, Eastern District, Southern Division.
January 24, 2006.
John L. Oliver, Jr., R. Scott Killen, Oliver, Oliver & Waltz, P.C., Cape Girardeau, MO, for appellant.
Thomas L. Hoeh, Perryville, MO, for respondent.
Before GLENN A. NORTON, C.J. and ROBERT G. DOWD, JR., J. and MARY K. HOFF, J.

ORDER
PER CURIAM.
Micah D. Griffin appeals the trial court judgment entered, after a non-jury trial, in favor of Lance A. Hughey on all counts of Griffin's complaint and in favor of Hughey in quantum meruit on both counts of his counterclaim, awarding Hughey a total of $13,521.56 on his counterclaim; declaring Hughey's interest in furniture, furnishings, and household goods then in Griffin's possession, *718 as well as certain real estate then titled in both parties' names, be vested in Griffin alone upon Griffin's payment of the $13,521.56 awarded to Hughey; directing Griffin to pay costs; and denying all other requests for relief by the parties.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum, for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).